Citation Nr: 1134346	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

In March 2011, a hearing was held before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he currently suffers from bilateral hearing loss as a result of noise exposure during active service.  The Veteran's DD-214 shows that he served as an aircraft electrician and worked on jet engines.  Noise exposure in service is conceded.

In April 2008, the Veteran was provided with a VA audiological examination.  The examiner provided the opinion that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  The rationale provided in the opinion is unclear.  The examiner stated that the opinion was based on the audiological data at separation which showed hearing within normal limits throughout with a puretone threshold shift from 5 decibels to 20 decibels at 6000 Hertz for the right ear from the time of the Veteran's entrance examination.  

It is not clear from the language of this rationale what the examiner's reasoning is for concluding that the Veteran's thresholds at separation show that his hearing loss is less likely than not related to his military service.  Accordingly, the Veteran should be scheduled for an additional VA examination, as the opinion rendered in April 2008 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Lastly, an effort should be made to obtain the Veteran's complete VA treatment records.  At his March 2011 hearing, the Veteran indicated that he had been receiving treatment with the VA for three or four years.  The earliest VA treatment records present in the claims folder are dated from June 2008.  On Remand, the RO/AMC should obtain the Veteran's complete VA treatment records, to include any records dated earlier than June 2008 or after February 2011.  
 
Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's treatment records for hearing loss from the VA Medical Center in Tampa, Florida, dated since January 2007.

2.  Then, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including (1) noise exposure from jet engines during service as an electrical repairman, which has been conceded, and/or (2) ear disorders in service, as noted in the Veteran's service treatment records dated from June 1972 to August 1972.  The examiner should also consider the Veteran's complaints of continuous symptoms of hearing loss since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



